DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 04/27/2021, with respect to claims 1, 3 and 8 have been fully considered and are persuasive.  The rejection of claims 1, 3, and 8 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Yeo (Reg. No. 63,045) on 05/12/2021.
The application has been amended as follows: 

Amend claim 1 as follows:
1. 	A fuel cell system in which a fuel gas and an oxidant gas are supplied to a fuel cell so that the fuel cell generates power, the fuel cell system comprising:
a tank that stores aqueous solution containing oxygen-containing fuel;
a reformer that reforms a mixed gas obtained as the aqueous solution is vaporized, the reformer thus generating the fuel gas;
an actuator that supplies the mixed gas to the reformer;
a heating device that heats the reformer;
a detecting unit that estimates or detects a concentration of the oxygen-containing fuel contained in the mixed gas that is supplied to the reformer; and 
a controller programmed to control operations of the actuator and the heating device so that the fuel cell generates power, wherein


Amend claim 8 as follows: 
8. 	A control method for a fuel cell system that includes a reformer that reforms a mixed gas of oxygen-containing fuel gas and steam, an actuator that supplies the mixed gas to the reformer, and a heating device that heats the reformer, the control method comprising:
a power generation controlling step of controlling power generation of a fuel cell by supplying fuel gas to the fuel cell, the fuel gas being reformed by the reformer; and
a reform controlling step of increasing an operation amount of the heating device or reducing an operation amount of the actuator, as a concentration of oxygen-containing fuel contained in the mixed gas supplied to the reformer exceeds a given determination threshold value.

Allowable Subject Matter
Claims 1-8 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to claims 1 and 8 is made to overcome previously applied prior art reference US PGPub 2013/0130138, which teaches a controller programmed/control step [0056, 0057, 0024] based on a detected oxygen concentration [0038, 0047]. Claims 1 and 8 now require a controller programmed/control step when a concentration of oxygen-containing fuel contained in the mixed gas supplied to the reformer exceeds a given determination threshold value, such that the control is performed based on the concentration of fuel contained in the mixed gas and not the concentration of oxygen as taught by the prior art. The claimed configuration accounts for changes in fuel concentration over time due to volatility differences with water and maintains reformer performance and a supply flow rate of hydrogen gas to the fuel cell stack [0031-0038]. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725